Appeal from a judgment of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), dated July 5, 2012 in a proceeding pursuant to CPLR article 78. The judgment denied and dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination that he violated a prison disciplinary rule. Supreme Court properly denied the petition. Inasmuch as petitioner has served the entirety of the imposed 30-day penalty, his contention that the penalty was unlawful is moot (see Matter of Ellison v Coughlin, 191 AD2d 778, 778-779 [1993]), and we conclude that the exception to the mootness doctrine does not apply (cf. id. at 779; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Petitioner’s contention that the absence of the hearing transcript precluded the court’s meaningful review is not preserved for our review and, in any event, is without merit (see Matter of Sessoms v Commissioner of Correctional Servs., 63 AD3d 1400, 1400 [2009]). We reject petitioner’s further contention that the absence of the hearing transcript from the record on appeal prevents this Court from conducting a meaningful appellate *1352review, inasmuch as the missing transcript “is not relevant to the issues before us” (Matter of Gold v Masse, 256 AD2d 981, 981-982 [1998], lv denied 93 NY2d 803 [1999]; see Matter of Borrero v Goord, 268 AD2d 853, 854 [2000]).
Present — Centra, J.P, Fahey, Peradotto, Sconiers and DeJoseph, JJ.